NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                          2007-5045

     JOYCE EVANS, MIKE ARABIAN, dba Arabian Farms, AULAKH FARMS, INC.,
        JACK BLEHM, MARY BLEHM, EARL BOYAJIAN, LYNDEN BRACK,
    RICHARD CHAVEZ, SALLY CHAVEZ, dba Chavez Farms, NEIL DONOVAN,
      WILLIAM DONOVAN, DAVID FLAGLER, WALTER GEORGE FLAGLER,
       dba Flagler Farms, CHRIS GAUSS, BRAD HANSEN, DAVID HORNE,
             MELANIE HORNE, dba M&D Farming, MIKE JERKOVICH,
KULDIP KALEKA, CHARANJIT KALEKA, dba Kaleka Farms, LOREN T. LINSCHEID, dba
   Linscheid Farms, MICHAEL A. LOGOLUSO, SR., RICK L. LOGOLUSO, TONY M.
 LOGOLUSO, WAYNE MCFARLANE, MIKE MOLES, HUNTER NADLER, TOM OCHOA,
TERESA OCHOA, dba Ochoa Farms, GREGORY PATTERSON, DONNA PATTERSON,
  MORRIS PIVOVAROFF, PETER RAMIREZ, ROBERT SCHNEIDER, DALE SEDOO,
    WALT SHUBIN, WAYNE SNELL, SRABIAN FARMS GP, and WILKENS FARM,

                                                       Plaintiffs-Appellants,

                                              v.

                                      UNITED STATES,

                                                       Defendant-Appellee.

        David A. Domina, Domina Law Group PC LLO, of Omaha, Nebraska, argued for
plaintiffs-appellants.

       Timothy P. Mcilmail, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for defendant-appellee. With
him on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Mark A. Melnick, Assistant Director. Of counsel on the brief was Heather M.
Pichelman, United States Department of Agriculture, of Washington, DC.

          James S. Burling, Pacific Legal Foundation, of Sacramento, California, for amicus
curiae.

Appealed from: United States Court of Federal Claims

Judge Charles F. Lettow
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                      2007-5045

   JOYCE EVANS, MIKE ARABIAN, dba Arabian Farms, AULAKH FARMS, INC.,
         JACK BLEHM, MARY BLEHM, EARL BOYAJIAN, LYNDEN BRACK,
    RICHARD CHAVEZ, SALLY CHAVEZ, dba Chavez Farms, NEIL DONOVAN,
      WILLIAM DONOVAN, DAVID FLAGLER, WALTER GEORGE FLAGLER,
        dba Flagler Farms, CHRIS GAUSS, BRAD HANSEN, DAVID HORNE,
             MELANIE HORNE, dba M&D Farming, MIKE JERKOVICH,
KULDIP KALEKA, CHARANJIT KALEKA, dba Kaleka Farms, LOREN T. LINSCHEID,
dba Linscheid Farms, MICHAEL A. LOGOLUSO, SR., RICK L. LOGOLUSO, TONY M.
   LOGOLUSO, WAYNE MCFARLANE, MIKE MOLES, HUNTER NADLER, TOM
 OCHOA, TERESA OCHOA, dba Ochoa Farms, GREGORY PATTERSON, DONNA
 PATTERSON, MORRIS PIVOVAROFF, PETER RAMIREZ, ROBERT SCHNEIDER,
    DALE SEDOO, WALT SHUBIN, WAYNE SNELL, SRABIAN FARMS GP, and
                                WILKENS FARM,

                                                            Plaintiffs-Appellants,
                                         v.

                                 UNITED STATES,

                                                             Defendant-Appellee.

                                  Judgment
ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

In CASE NO(S).           06-CV-439.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER and GAJARSA, Circuit Judges and RESTANI, Judge.*):

                          AFFIRMED. See Fed. Cir. R. 36.

                                        ENTERED BY ORDER OF THE COURT


DATED: October 4, 2007                 /s/ Jan Horbaly
                                       Jan Horbaly, Clerk
* Honorable Jane A. Restani, Chief Judge of the United States Court of International
Trade, sitting by designation.